Case: 17-11784     Date Filed: 02/07/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-11784
                          ________________________

                       D.C. Docket No. 0:13-cv-62260-JIC


NORMA OLMO,
NELSON OLMO,

                                                        Plaintiffs-Appellants,

                                      versus

DAVOL, INC.,
C.R. BARD, INC.,

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (February 7, 2018)

Before MARCUS, ANDERSON, and HULL, Circuit Judges.
               Case: 17-11784     Date Filed: 02/07/2018    Page: 2 of 2


PER CURIAM:

      We have had the benefit of oral argument and have carefully reviewed the

briefs and the summary judgment record in this case. The learned intermediary

doctrine provides that the manufacturer’s duty to warn runs to the physician, not

directly to the patient. If the physician had independent knowledge of the risk that

caused the plaintiff’s injuries – substantially the same knowledge as an adequate

warning should have communicated – then the plaintiff cannot prevail on a failure-

to-warn claim. Christopher v. Cutter Laboratories, 53 F.3d 1184, 1192 (11th Cir.

1995). We agree with the district court that the physician who implanted the

instant patch had such independent knowledge. With respect to the patch that was

implanted in plaintiff, there is insufficient evidence that the ring in the patch

buckled.

      For the foregoing reasons, including reasons fully explained at oral

argument, the judgment of the district court is

      AFFIRMED.




                                           2